Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:20-cv-62225

   A.A., a minor, by and through his
   Parents and natural guardians,
   Mattias Adar and Miriam Adar,

           Plaintiff,

   vs.

   SCHOOL BOARD OF BROWARD
   COUNTY, FLORIDA,

         Defendant.
   _____________________________________/

         DEFENDANT, SCHOOL BOARD OF BROWARD COUNTY’S ANSWER AND
       AFFIRMATIVE DEFENSES TO PLAINTIFF’S SECOND AMENDED COMPLAINT1

           Defendant, School Board of Broward County (“SBBC”) files its answer and affirmative

   defenses to Plaintiff’s Second Amended Complaint (“Complaint”) [D.E. 1-1], and states as

   follows:

           1.      The SBBC admits that this purports to be such an action, but denies that Plaintiff

   states a cause of action or is entitled to any relief.

           2.      The SBBC is without knowledge and therefore denies the allegations.

           3.      The SBBC admits the allegations.

           4.      The SBBC denies the allegations.




   1
     Concurrent with this Answer and Defenses, the SBBC has filed a motion to dismiss with
   respect to all allegations of the complaint expect for the allegations of negligent retention and
   supervision in Counts II and III and they relate to Joyce Bradley only. As a result, the SBBC
   answers only those allegations here.


                                                       1
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 2 of 14




           5.      The SBBC denies the allegations, denies that Plaintiff states a cause of action, and

   denies that Plaintiff is entitled to any relief.

                                 FACTS COMMON TO ALL COUNTS

           6.      The SBBC admits that Pasadena Lakes Elementary School and Dania Beach

   Elementary School are Broward County public schools. All remaining allegations are denied.

           7.      The SBBC denies the allegations.

           8.      The allegations regarding Ms. Brown are the subject of the SBBC’s concurrently

   filed motion to dismiss. As a result, no response is required. To the extent that a response is

   require, the SBBC denies the allegations.

           9.      The SBBC denies the allegations.

           10.     The SBBC is without knowledge and therefore denies the allegations.

           11.     The SBBC denies the allegations.

           12.     The SBBC denies the allegations.

           13.     The SBBC denies the allegations.

           14.     The allegations regarding Ms. Brown are the subject of the SBBC’s concurrently

   filed motion to dismiss. As a result, no response is required. To the extent that a response is

   require, the SBBC denies the allegations.

           15.     The SBBC denies the allegations.

           16.     The SBBC denies the allegations.

           17.     The SBBC admits that A.A. was a student in the classroom of Ms. Brown and Ms.

   Bradley at Pasadena Lakes Elementary School in the 201-2019 school year. The SBBC denies all

   remaining allegations.

           18.     The SBBC is without knowledge and therefore denies the allegations.




                                                      2
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 3 of 14




             19.   The SBBC is without knowledge and therefore denies the allegations.

             20.   The SBBC is without knowledge and therefore denies the allegations.

             21.   The SBBC denies the allegations.

             22.   The SBBC denies the allegations.

             23.   The SBBC denies the allegations.

             24.   The SBBC is without knowledge and therefore denies the allegations.

             25.   The SBBC is without knowledge as to the alleged disciplinary methods used

   therefore denies the allegations. All remaining allegations are denied. Moreover, the allegations

   regarding Ms. Brown are the subject of the SBBC’s concurrently filed motion to dismiss. As a

   result, no response is required. To the extent that a response is require, the SBBC denies the

   allegations.

             26.   The SBBC admits that certain parents made one complaint to Principal Phelps

   and/or made allegations of abuse regarding Ms. Brown and Ms. Bradley in the 2018-2019 school

   year. All remaining allegations are denied.

             27.   The SBBC admits that Superintendent Runcie met with certain parents regarding

   the aforementioned allegations in the 2018-2019 school year. All remaining allegations are

   denied.

             28.   The SBBC denies the allegations.

             29.   The SBBC denies the allegations. Moreover, the allegations regarding Ms. Brown

   are the subject of the SBBC’s concurrently filed motion to dismiss. As a result, no response is

   required. To the extent that a response is require, the SBBC denies the allegations.

             30.   The SBBC admits that Ms. Phelps had no prior knowledge of allegations of

   and/or an arrest of Ms. Bradley. The SBBC denies all remaining allegations.




                                                   3
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 4 of 14




          31.     The SBBC admits that A.A. transferred to Dania Beach Elementary School for the

   2019-2020 school year. All remaining allegations are denied.

          32.     The SBBC denies the allegations.

          33.     The SBBC admits the allegations.

          34.     The allegations regarding Ms. Shvank are the subject of the SBBC’s concurrently

   filed motion to dismiss. As a result, no response is required. To the extent that a response is

   require, the SBBC denies the allegations.

          35.     The allegations regarding Ms. Shvank are the subject of the SBBC’s concurrently

   filed motion to dismiss. As a result, no response is required. To the extent that a response is

   require, the SBBC denies the allegations.

          36.     The allegations in Paragraph 36 are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          37.     The SBBC denies the allegations.

                       COUNT I – NEGLIGENCE AND NEGLIGENT TRAINING

          38.     The SBBC adopts and incorporates by reference its responses to paragraphs 1

   through 37 above.

          39.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          40.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.




                                                   4
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 5 of 14




          41.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          42.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          43.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          44.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          45.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          46.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          47.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations, except that the SBBC admits that A.A. transferred to Dania

   Beach Elementary School for the 2019-2020 school year.




                                                   5
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 6 of 14




          48.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          49.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations, except that the SBBC admits that A.A. was a student in Ms.

   Shvank’s class while at Dania Beach Elementary School for the 2019-2020 school year.

          50.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          51.     The allegations in Count I are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

                          COUNT II: NEGLIGENT HIRING AND RETENTION

          52.     The SBBC adopts and incorporates by reference its responses to paragraphs 1

   through 37 above.

          53.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the allegations

   in Paragraph 53 constitute legal conclusions to which no response is required. To the extent a

   response is required, the SBBC denies the allegations.

          54.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent




                                                    6
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 7 of 14




   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          55.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          56.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          57.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          58.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          59.     The allegations in Count II that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.




                                                  7
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 8 of 14




                              COUNT III: NEGLIGENT SUPERVISION

          60.     The SBBC adopts and incorporates by reference its responses to paragraphs 1

   through 37 above.

          61.     The allegations in Count III that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, Paragraph 61

   consist of legal conclusions to which no response is required. To the extent that a response is

   required, the SBBC denies the allegations.

          62.     The allegations in Count III that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          63.     The allegations in Count III that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

          64.     The allegations in Count III that relate to Shvank and Brown are the subject of the

   SBBC’s concurrently filed motion to dismiss. As a result, no response is required. To the extent

   that a response is require, the SBBC denies the allegations. As it relates to Brown, the SBBC

   denies the allegations.

                             COUNT IV: VIOLATION OF 42 U.S.C. § 1983

          65.     The SBBC adopts and incorporates by reference its responses to paragraphs 1

   through 37 above.




                                                   8
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 9 of 14




          66.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          67.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          68.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          69.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          70.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          71.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

          72.     The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.




                                                   9
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 10 of 14




           73.        The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

           74.        The allegations in Count IV are the subject of the SBBC’s concurrently filed

   motion to dismiss. As a result, no response is required. To the extent that a response is require,

   the SBBC denies the allegations.

           75.        The SBBC denies each and every allegation not specifically admitted above,

   including all allegations in any unnumbered paragraphs, subparagraphs, introductory paragraphs,

   WHEREFORE clauses, footnotes, endnotes, and/or prayers for relief and demands strict proof of

   all allegations.

                                AFFIRMATIVE AND OTHER DEFENSES2

           The SBBC asserts the following affirmative and other defenses to Plaintiff’s Complaint

   (“Complaint”), without conceding that it bears any evidentiary burden of proof:

           1.         For the reasons set forth in the SBBC’s concurrently filed motion to dismiss, the

   Amended Complaint fails to state a claim upon which relief can be granted.

           2.         The Amended Complaint is barred to the extent Plaintiff has failed to exhaust

   administrative remedies or to fulfill a condition precedent to bringing this action, including,

   without limitation, failure to provide proper notice under Section 768.28, Florida Statutes.

           3.         Plaintiff’s negligence claims are barred to the extent that Plaintiff attempts to hold

   the SBBC liable for i) criminal acts of third-persons, ii) acts that did not further a purpose or

   interest of the SBBC, and/or iii) conduct that amounted to a stepping away from the SBBC’s

   business at the time of the infliction of the tort, the motive of/to which was unrelated to the




                                                       10
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 11 of 14




   SBBC’s duties and not in furtherance of the SBBC's interests.

            4.     The Amended Complaint is barred to the extent that Plaintiff cannot demonstrate

   or prove a breach of a duty owed to him.

            5.     The Amended Complaint is barred to the extent there is no causal connection

   between any purported acts or omissions of the SBBC and the injuries alleged by Plaintiff, and to

   the extent Plaintiff’s alleged injuries and/or any harm sustained, if any, were proximately caused

   by the conduct actions, and/or omissions of persons or entities other than the SBBC, and over

   whom the SBBC lacks ownership and/or control.

            6.     The Amended Complaint is barred to the extent that the SBBC has, at all times,

   acted reasonably, in good faith, and in a nondiscriminatory manner.

            7.     The Amended Complaint is barred because Plaintiff fails to state a cause of action

   for negligent hiring. Specifically, the Amended Complaint does not state and the Plaintiff cannot

   prove that the SBBC became aware of problems with its employees fitness prior to hiring them

   and proceeded to hire them anyway.

            8.     The Amended Complaint is barred because Plaintiff fails to state a cause of action

   for negligent retention and supervisions. Specifically, the Amended Complaint does not state and

   the Plaintiff cannot prove that the SBBC became aware of problems with its employees unfitness

   during their employment and also failed to take further action.

            9.     The Amended Complaint is barred because Plaintiff fails to state a cause of action

   for negligent training. Specifically, the Amended Complaint fails to identify any training program

   that the SBBC negligently implemented or operated and fails to plead any facts that support that

   the SBBC negligently implemented or operated any of its training programs.


   2
       The SBBC reserves the right to add additional defenses as they become known during the


                                                   11
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 12 of 14




           10.     The Amended Complaint is barred by Florida’s impact rule. Specifically, the

   Amended Complaint does not allege and Plaintiff cannot prove that he suffered a physical impact

   causing a physical injury and/or a qualifying physical injury.

           11.     The Amended Complaint is barred because Plaintiff fails to state a cause of action

   for Section 1983. Specifically, the Amended Complaint does not state and the Plaintiff cannot

   prove that the SBBC subjected Plaintiff to unlawful discrimination because of his disability or

   solely by reason of his disability.

           12.     The Amended Complaint is barred because Plaintiff fails to state a cause of action

   for violations of the ADA and the Rehabilitation Act. Specifically, i) to the extent that any of

   Plaintiff’s claims are premised on the acts of the SBBC’s agents and employees, the Supreme

   Court has already held that a school board's liability under Section 1983 may not be based on the

   doctrine of respondeat superior; ii) to the extent that Plaintiff’s Section 1983 claims rely on an

   alleged policy, Plaintiff fails to plead and/or identify any officially adopted policy; and iii).

   Plaintiff fails to satisfy the exacting pleading standard to state a cause of action for Section 1983

   liability based on custom or pattern.

           13.     To the extent that Plaintiff seeks punitive damages under Section 1983, the

   Amended Complaint is barred because punitive damages are not available against municipalities.

    See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

           14.     Plaintiff’s claims, in whole or in part, are barred by the applicable statute of

   limitations.

           15.     Plaintiff’s claims are barred to the extent that he failed to mitigate his damages.

           16.     Plaintiff is not entitled to compensatory damages because Plaintiff cannot


   course of this litigation.


                                                    12
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 13 of 14




   demonstrate or prove bad faith, gross misjudgment, or that that the SBBC’s actions played a

   substantial part in bringing about the injury, and that the injury was either a direct result or a

   reasonably probable consequence of the SBBC’s actions.

          17.     Plaintiff cannot prove actual damages and is therefore not entitled to nominal

   damages under Section 1983.

          18.     The Plaintiff is not entitled to equitable relief.

                                         PRAYER FOR RELIEF

          WHEREFORE, Defendant, School Board of Broward County, Florida, prays that

   Plaintiff takes nothing in this action, that the Court enter judgment dismissing the Complaint

   against Defendant, School Board of Broward County, Florida, and any such other and further

   relief the Court deems appropriate.

                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 17th day of December, 2020, a true and correct copy of the

   foregoing was served by transmission of Notice of Electronic Filing generated by CM/ECF on all

   counsel or parties of record on the Service List below.

                                                GRAY|ROBINSON
                                                Counsel for Defendant,
                                                School Board of Broward County
                                                333 S.E. 2nd Avenue, Suite 3200
                                                Miami, Florida 33131
                                                Telephone: (305) 416-6880
                                                Facsimile: (305) 416-6887

                                                By:      /s/ Anastasia Protopapadakis
                                                       Anastasia Protopapadakis, FBN 51426
                                                       Primary e-mail:
                                                       Anastasia.Protopapadakis@Gray-Robinson.com
                                                       Secondary e-mails:
                                                       Danieska.Cuarezma@Gray-Robinson.com
                                                       Lourdes.Federici@Gray-Robinson.com




                                                      13
Case 0:20-cv-62225-WPD Document 10 Entered on FLSD Docket 12/17/2020 Page 14 of 14




                                         SERVICE LIST

   Martin I. Berger, Esq.
   BERGER & HICKS, P.A.
   9700 South Dixie Highway, Suite 850
   Miami, Florida 33156
   Telephone:     (305) 670-7050
   Facsimile:     (305) 670-7060
   litigation@bergerhicks.com
   Co-Counsel for Plaintiff

   Seth Miles, Esq.
   Brett E. von Borke, Esq.
   Melissa Gallo, Esq.
   BUCKNER MILES
   3350 Mary Street
   Miami, Florida 33133
   Telephone:     (305) 964-8003
   Facsimile:     (786) 523-0485
   seth@bucknermiles.com
   vonborke@bucknermiles.com
   mgallo@bucknermiles.com
   escobio@bucknermiles.com
   isa@bucknermiles.com
   Co-Counsel for Plaintiff




                                              14
